Reasons for Allowance

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of independent claim 1 not found was a hydraulic control circuit for limiting clamp pressure applied by opposed clamp arms, the clamp arms each fitted with at least one bladder; comprising a charging system for expanding the at least one bladder using the first pressurized hydraulic fluid; in combination with the limitations set forth in claim 1 of the instant invention. 
The subject matter of independent claim 6 not found was a method for limiting clamp pressure applied by opposed clamp arms, the clamp arms each fitted with a plurality of bladders; the method comprising: after the at least one of the clamp arms contacts the load, automatically increasing pressure in the plurality of bladders in a manner independent of further movement of the clamp arms toward the load; in combination with the limitations set forth in claim 6 of the instant invention. 

Regarding 35 U.S.C. 112(a) and 112(b) rejections, Applicant’s arguments on 3/9/2021 are found persuasive, therefore, 35 U.S.C. 112(a) and 112(b) rejections have been withdrawn. 
 Regarding claim interpretation of “a charging system for expanding the at least one bladder” of claim 1 under 35 U.S.C. 112(f), Applicant’s arguments on 3/9/2021 are NOT found persuasive, therefore, 35 U.S.C. 112(f) interpretation has been maintained. It is noted that such claimed limitation meets three-prong test as below: (A) the claim limitation uses a generic placeholder (in this case, “system”) for performing the claimed function; (B) the generic placeholder is modified by functional language (“for expanding the at least one bladder”), and 

None of the currently or previously cited prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.
	
Regarding claim 1, the closest prior art, Chase (US 2013/0058746 A1) teaches a similar hydraulic control circuit (para[0057]) for limiting clamp pressure applied by opposed clamp arms, the clamp arms each fitted with at least one bladder; however, does not explicitly teach a charging system for expanding the at least one bladder using the first pressurized hydraulic fluid; in combination with the limitations set forth in claim 1 of the instant invention.

Regarding claim 6, the closest prior art, Chase (US 2013/0058746 A1) teaches a method for limiting clamp pressure applied by opposed clamp arms, the clamp arms each fitted with a plurality of bladders; however, does not explicitly teach after the at least one of the clamp arms contacts the load, automatically increasing pressure in the plurality of bladders in a manner independent of further movement of the clamp arms toward the load; in combination with the limitations set forth in claim 6 of the instant invention.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 28, 2021